DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 09-15-2021. Claims 1-10 are currently pending. Claims 2, 4 and 10 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claims 8 and 10 have been amended as follows:
8. 	(Currently Amended) A power supply device for a vehicle comprising: 
a first energy storage device having a first energy storage element; 
a second energy storage device having a second energy storage element; 
a switch configured to switch between: (1) a state in which the first energy storage device and the second energy storage device are connected in parallel and in which both supply power, and (2) a state in which the first energy storage device and the second energy storage device are disconnected and not in parallel connection with each other; and 
a switch controller, 
wherein: 
each of the first energy storage element and the second energy storage element is an energy storage element having an SOC-OCV characteristic having a flat region thereon, 
the first energy storage device is connected to an engine starter device, 
when a predetermined condition is satisfied at a time of engine start, the switch controller is configured to turn on the switch to connect the first energy storage device and the second energy storage device in parallel, the predetermined condition being one of either: (i) a predetermined temperature of the first energy storage element being lower than a first threshold; or (ii) an internal resistance of the first energy storage element being greater than a second threshold, and 
the first energy storage device supplies a cranking current to the engine starter when the switch is turned on by the switch controller. 

10. 	(Currently Amended) A power supply device for a vehicle comprising: 
a first energy storage device having a first energy storage element; 
a second energy storage device having a second energy storage element; 
a switch configured to switch between: (1) an on-state in which the first energy storage device and the second energy storage device are connected in parallel and in which both the first energy storage device and the second energy storage device supply power, and (2) an off-state in which the first energy storage device and the second energy storage device are separated from each other; and 
a switch controller, 
wherein: 

the switch controller is configured to switch the switch from the off-state to the on-state supplying power when each of the first energy storage element and the second energy storage element is in the flat region of the SOC-OCV characteristic, 
the first energy storage device is connected to an engine starter device, 
the second energy storage device is connected to an electric load different from the engine starter device, 
when a predetermined condition is satisfied at a time of engine start, the switch controller turns on the switch to connect the first energy storage device and the second energy storage device in parallel, 
when the predetermined condition is not satisfied at a time of engine start, the switch controller turns off the switch to separate the first energy storage device and the second energy storage device from each other, and 
wherein the predetermined condition being one of either: (i) a predetermined temperature of the first energy storage element being lower than a first threshold; or (ii) an internal resistance of the first energy storage element being greater than a second threshold. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (JP 2015-012681 A) fails to teach or fairly suggest that the switch controller is configured to switch from the off-state to the on-state supplying power when both the storage devices are in the flat region of the SOC-OCV characteristics and based upon a predetermined condition of being one of either: (i) a predetermined temperature of the first energy storage element being lower than a first threshold; or (ii) an internal resistance of the first energy storage element being greater than a second threshold being satisfied. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729